DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term “VelcroTM”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 11 contain the trademark/trade name “VELCRO”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a hook and loop fastener and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Kampke (WO 2005021402).
Re claim 1, Kampke discloses an energy absorbing protective material comprising: an encapsulating layer defining two or more pouches (4), the two or more pouches defining an internal closed cavity; a frangible glass foam material (translation page 2, par. 14) located within the cavity configured to absorb an impact force upon the pouch; and a non-frangible material (translation page 2, par. 13-14) located within the cavity adjacent at least a portion of the frangible foam glass material. (Fig. 1-4 and 8b)  See particularly translation Page 3, Par. 2 wherein all fillings can be mixed fillings.

Re claim 2, Kampke discloses wherein the encapsulating layer comprises a material selected from a group consisting of vinyl, rubber or plastic. (translation – page 2, par. 12)

Re claim 3, Kampke discloses wherein the non-frangible material comprises a material selected from a group consisting of padding, rubber, polyurethane, polystyrene. and expanded polystyrene. (translation – page 2, par. 14)

Re claims 4 and 9, Kampke discloses wherein an adhesive element is applied to an exterior surface of the encapsulating layer.  See page 2, paragraph 11 wherein the layers of foils are glued.

Re claims 5 and 10, Kampke discloses wherein the adhesive element is a glue. See page 2, paragraph 11 wherein the layers of foils are glued.

Re claim 8, Kampke discloses energy absorbing protective material comprising: a plastic encapsulating layer defining two or more internal cavities: and a frangible glass foam material located within the cavities configured to absorb an impact force. (Translation – page 2, par. 12-14, Fig. 1-4 and 8b)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Kampke (WO 2005021402) in view of JP 2010525243.
Re claims 6 and 11, Kampke does not teach wherein the adhesive element is VELCRO. JP 2010525243 teaches VELCRO used as an adhesive. (translation, pg. 10, 6th par., Fig. 19) It would have been obvious to one of ordinary skill in the art to use VELCRO as an adhesive element since it is a well known fastener.

Re claim 13, Kampke does not teach wherein the encapsulating layer additionally includes a clip or snap for affixing the encapsulating layer to another object. (translation, pg. 10, 6th par., Fig. 19) It would have been obvious to one of ordinary skill in the art to use snaps to affix elements since they are well known fasteners.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kampke (WO 2005021402) in view of Christenson et al. (CA 2295103)
Re claims 7 and 12, Kampke does not teach wherein the encapsulating layer is implemented in product packaging.  Christenson et al. teach wherein the encapsulating layer (16) implemented in product packaging. (Page 16, 1st Par.)  It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the encapsulating layer of Kampke into product packaging since layered materials are well known for cushioning and impact absorption in a variety of applications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Renk et al. and Wedekind teach similar energy absorbing materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657


MTW
July 16, 2022